EXHIBIT 10.50A


FORM OF KEITH A. MEISTER
AMENDMENT IN RELATION TO
SECTION 409A OF THE INTERNAL REVENUE CODE


This Amendment In Relation to Section 409A of the Internal Revenue Code (this
“Amendment”) is entered into this _____ day of December, 2008 by and between
Icahn Management LP, a Delaware limited partnership (the “Management Company”),
Icahn Onshore LP (the “Onshore GP”) and Icahn Offshore LP (the “Offshore GP”
and, together with the Onshore GP, the “Fund GPs”), and Keith Meister, residing
at 525 West 22nd Street, New York, NY 10011 (“Employee”).
 
RECITALS:
 
The parties hereto executed an Agreement dated as of December 31, 2004, which
was subsequently amended pursuant to Amendment No. 1 effective as of January 1,
2006, letter agreements dated June 1, 2005, March 14, 2006, April 11, 2006,
February 1, 2007 and April 19, 2007 and an Amendment in Relation to Management
Fee Participation dated August 8, 2007 (together, the “Agreement”).  Except as
otherwise provided herein, capitalized terms used herein and not otherwise
defined shall have the meanings set forth in the Agreement.
 
Pursuant to the Agreement, Employee was entitled to receive an amount (the
“Management Fee Participation”) equal to a portion of the Management Fees earned
by the Management Company from certain funds to which it provided management
services, including Icahn Fund Ltd., Icahn Fund II Ltd. and Icahn Fund III Ltd.
(together, the “Funds”).
 
Pursuant to the Agreement, payment of 100% of Employee’s Management Fee
Participation with respect to each of the 2005, 2006 and 2007 calendar years was
deferred and payable, together with hypothetical gains and losses thereon as if
invested in the Master Fund, Master Fund II and Master Fund III (together, the
“Master Funds”), on January 30, 2012, subject to earlier payment upon a
Terminating Event, as set forth in Section 12 and Schedule A of the Agreement.
 
Pursuant to a Management Contribution, Assignment and Assumption Agreement dated
as of August 8, 2007 between the Management Company and Icahn Capital Management
LP (the “Assignment”), the Management Company assigned to Icahn Capital
Management LP, effective as of August 8, 2007, all of its right, title and
interest in the Agreement, and Icahn Capital Management LP assumed and agreed to
perform the liabilities and obligations (the “Assumed Obligations”) of the
Management Company under the Agreement, other than liabilities and obligations
arising prior to August 8, 2007, including the liabilities and obligations of
the Management Company with respect to Employee’s deferred Management Fee
Participation.


The Management Company, Employee and the other parties hereto wish to amend the
terms of that portion of the Agreement that was not subject to the Assignment
(the “Original Employment Agreement”) that relate to Employee’s deferred
Management Fee Participation: (i) to comply with the requirements of Section
409A of the Code; and (ii) to permit Employee, with the consent of the
Management Company and pursuant to Section 409A of the Code, to further extend
the period of deferral of the Management Fee Participation.


In consideration of the premises, and for other good and valuable consideration,
the receipt and sufficiency of which is hereby acknowledged, the parties agree
to amend the Original Employment Agreement, effective as of January 1, 2009
except as expressly set forth below, as follows:
 
1.   Section 12(i) of the Original Employment Agreement shall be deleted in its
entirety and replaced with the following:
 
A-1

--------------------------------------------------------------------------------


 
i)
Indexation and Payment of Management Fee Participation.  The deferred Management
Fee Participation shall be indexed to the return of the Master Fund, Master Fund
II and Master Fund III, as applicable, in accordance with the methodology set
forth in the Deferred Management Fee Agreements (each, a “Deferred Fee
Agreement”) between the Management Company and each of (A) Icahn Fund Ltd. dated
December 29, 2004; (B) (A) Icahn Fund II Ltd. dated February 1, 2007; and (C)
Icahn Fund III Ltd. dated April 1, 2007; provided however that, if indexation
against the return of any of the Master Fund, Master Fund II or Master Fund III
is impossible or impracticable, the applicable portion of the deferred
Management Fee Participation shall be indexed to the return of U.S. Treasury
obligations with duration as close as practicable to the remaining anticipated
duration of the deferral.  The Vested Amounts of the deferred Management Fee
Participation, as so indexed (the “Applicable Amounts”), shall be paid to
Employee in cash on the earliest of the following:

 
A)  
following the last day of the respective deferral period thereof as follows: (i)
95% of the Management Company’s estimate of the amount due shall be paid 10 days
after the last day of the deferral period; and (ii) the balance shall be paid
promptly (but not more than 10 days) after the completion of the preparation of
the audited financial statements of the Funds for the year in which the deferral
period ends, but in any event within the calendar year following the year in
which the deferral period ends; and

 
B)  
as set forth in Schedule A hereto in respect of any Terminating Event (as
contemplated in Schedule A) to the extent permissible under applicable law
including, without limitation, the New Law (as defined in Section 21(xi) below);
and

 
C)  
if and to the extent determined by the Management Company in its sole
discretion, upon any of the events set forth in Schedule A(c) hereto.

 
Employee acknowledges that payments are to be made to Employee under this
Section 12(iii) or otherwise in respect of the Management Fee Participation only
with respect to Vested Amounts of the Management Fee Participation and that the
term “Applicable Amounts” used herein includes only Vested Amounts of the
Management Fee Participation.


2.   Section 12 of the Original Employment Agreement shall be amended by adding
the following as clause (ii) of Section 12, by renumbering the current clauses
(ii) through (iv) of Section 12 accordingly, and by changing the reference to
“clause (iv)” in renumbered clause (iii) (entitled “Incentive Allocation
Participation”) to “clause (v)”:
 
 
ii)
Redeferrals.  In accordance with Section 409A(a)(4)(C) of the Code, on or after
January 1, 2009, Employee, subject to the consent of the Management Company, may
elect to extend the deferral period with respect to all or any portion of the
deferred Management Fee Participation by filing a written election notice with
the Management Company; provided that the following conditions are met:

 
 
A)
the election may not take effect until at least twelve months after the date on
which such election is made;

 
 
B)
except in the case of payments upon Employee’s death or Disability, the payment
with respect to which such election is made must be deferred for a period of not
less than five years from the date such payment would otherwise have been made;
and

 
 
C)
the election must be made at least twelve months prior to the scheduled payment
date.

 
3.   Section 12(iv) of the Original Employment Agreement shall be renumbered as
Section 12(v) and shall be amended by adding the following sentence at the end
thereof:
 
This Section 12(v) shall not apply to the payment of any portion of the
Management Fee Participation.


4.   Section 21(ix) and (x) of the Original Employment Agreement shall be
amended by substituting the term “Management Fee Participation” for the term
“Management Fees” wherever it appears.
 
5.   Schedule A to the Original Employment Agreement shall be deleted in its
entirety and replaced with the following:
 
2

--------------------------------------------------------------------------------


Schedule A


Terminating Events and Accelerated Payments




(a)           If a Terminating Event occurs, amounts shall be paid to Employee
as follows:


 
(I)
Ninety-five percent (95%) of the Applicable Amounts shall be paid to Employee by
the end of the second month following the month in which a Terminating Event, as
described in subsections b(I), (II) or (III) below, occurs.  The remainder of
such amounts shall be paid to Employee promptly after the completion of the
audited financial statements of the Funds for the year in which such Terminating
Event occurs, but in any event within the calendar year following the calendar
year in which such Terminating Event occurs.



 
(II)
The Applicable Amounts shall be paid to Employee by the end of the second month
following the month in which a Terminating Event, as described in subsection
b(V) below, occurs.



 
(III)
Upon the occurrence of a Terminating Event described in subsection b(IV) hereof,
the amount determined by the Management Company pursuant to that subsection to
be the amount necessary to satisfy the financial need giving rise to such
Terminating Event shall be paid to Employee as soon as administratively
practicable after such Terminating Event occurs.



(b)           The following events shall each constitute “Terminating Events”:


 
(I)
the death of Employee;



 
(II)
Employee’s Disability, where “Disability” means Employee’s inability to engage
in any substantial gainful activity by reason of any medically determinable
physical or mental impairment that can be expected to result in death or can be
expected to last for a continuous period of not less than 12 months;



 
(III)
the separation from service, as such term is defined in Treas. Reg. Section
1.409A-1(h), of Employee from the Management Company and all other entities
considered a single “employer” with the Management Company under the default
provisions of Treas. Reg. Section 1.409A-1(h)(3);



 
(IV)
upon an “Unforeseeable Emergency,” as such term is defined in Treas. Reg.
Section 1.409A-3(i)(3), of Employee: (A) with respect only to amounts reasonably
necessary to satisfy the emergency need, including amounts necessary to pay any
Federal, state, local, or foreign income taxes or penalties reasonably
anticipated to result from the distribution; and (B) if and to the extent
permitted by the Management Company in its sole discretion; and



 
(V)
with respect to that portion of the deferred Management Fee Participation that
is attributable to a particular Fund, and only if and to the extent permitted by
Section 409A of the Code, the separation from service, as such term is defined
in Treas. Reg. Section 1.409A-1(h), of the Management Company from such Fund
that occurs on or after January 1, 2009.



(c)           Notwithstanding anything in this Agreement to the contrary, the
Management Company, in its sole discretion, may accelerate payment of all or any
Applicable Amounts upon the occurrence of any of the events described in Treas.
Reg. Section 1.409A-3(j)(4), including, without limitation, the events described
in subsections(c)(I), (II), (III) and (IV) below.
 
 
(I)
Payment Upon Income Inclusion Under Section 409A.  The Management Company may
accelerate payment of all or any portion of the Applicable Amounts if this
Agreement fails to meet the requirements of Section 409A of the Code; provided
that any payment made pursuant to this subsection c(I) may not exceed the amount
required to be included by Employee in income as a result of the failure to
comply with the requirements of Code Section 409A.



 
(II)
Payment of State, Local or Foreign Taxes.  The Management Company may accelerate
payment of all or any portion of the Applicable Amounts for payment of state,
local, or foreign tax obligations of Employee arising from participation by
Employee in this Agreement and applicable to amounts deferred under this
Agreement before they are paid or made available to Employee.  The total
payments under this subsection c(II) shall not exceed the aggregate of the
state, local, and foreign tax amounts and the income tax withholding related to
such state, local, and foreign tax amount.  Any such payment shall be made, in
the Management Company’s discretion, either by: (A) distributions to Employee in
the form of withholding pursuant to provisions of applicable state, local, or
foreign law; or (B) distribution directly to Employee.



3

--------------------------------------------------------------------------------


 
(III)
Payment of Employment Taxes.  The Management Company may accelerate payment of
all or any portion of the Applicable Amounts to pay: (A) the Federal Insurance
Contributions Act (“FICA”) tax imposed under Code Sections 3101 and 3121(a) and
(v)(2) on deferred Management Fee Participation amounts (the “FICA Amount”);
and/or (B) income tax at source on wages imposed under Code Section 3401 or the
corresponding withholding provisions of applicable state, local, or foreign tax
laws as a result of the payment of the FICA Amount, and the additional income
tax at source on wages attributable to the pyramiding Code Section 3401 wages
and taxes; provided, however, that the total payment under this subsection
c(III) shall not exceed the aggregate of the FICA Amount and the income tax
withholding related to such FICA Amount.



 
(IV)
Termination of the Agreement. The Management Company may accelerate payment of
all Applicable Amounts upon termination of this Agreement in accordance with
Treas. Reg. Section 1.409A-3(j)(4)(ix).



6.   This Amendment shall be governed by and construed in accordance with the
laws of the State of New York applicable to agreements made and/or to be
performed in that State, without regard to any choice of law provisions
thereof.  All disputes arising out of or related to this Amendment shall be
submitted to the state and federal courts of New York, and each party
irrevocably consents to such personal jurisdiction and waives all objections
thereto, but does so only for the purposes of this Amendment.
 
7.   Except as specifically amended by this Amendment, all terms and provisions
of the Original Employment Agreement shall remain and continue in full force and
effect.
 
[The remainder of this page is intentionally left blank]


4

--------------------------------------------------------------------------------


In WITNESS WHEREOF, the undersigned have executed this Agreement as of the date
first written above.
 
EMPLOYEE
 


_________________________
Keith Meister




ICAHN MANAGEMENT LP




By: ______________________
Name:
Title:




ICAHN ONSHORE LP




By:  ______________________
Name:
Title:




ICAHN OFFSHORE LP




By:  ______________________
Name:
Title:


















































[Signature page to Amendment to Keith Meister Employment Agreement
to reflect the provisions of Section 409A of the Internal Revenue Code]
 
5

--------------------------------------------------------------------------------